CARD AMONE, Circuit Judge,
dissenting:
The settlement reached in New York City’s placement program for foster care children will inevitably result in the excessive entanglement of church and state. That conclusion is inevitable because the stipulation entered into between plaintiffs, the City, and certain private child care agencies provides for interaction in the administration of the foster care program which not only permits but actually mandates a pervasive state presence in Catholic and Jewish affiliated agencies that participate in the New York City program. This pervasive presence established by the stipulation includes extensive monitoring, enforcement provisions, record keeping and certain religious practice provisions to be applied in the sectarian agencies. Since these provisions for a state presence offend precisely those values at the core of the Establishment Clause of the First Amendment, I must respectfully dissent. In other respects, I join the majority’s endorsement of the stipulation that is designed to improve New York City’s delivery of foster child care services.
I
We may not fashion or approve a remedy for alleged racial and religious discrimination that penetrates, as described by Jefferson, the “wall of separation between Church and State.” See Reynolds v. United States, 98 U.S. (8 Otto) 145, 164, 25 L.Ed. 244 (1878). There is no doubt that “[¡judicial caveats against entanglement must recognize that the line of separation, far from being a ‘wall,’ is a blurred, indistinct, and variable barrier depending on all the circumstances of a particular relationship.” Lemon v. Kurtzman, 403 U.S. 602, 614, 91 S.Ct. 2105, 2112, 29 L.Ed.2d 745 (1971). Throughout the lengthy course of this litigation, the district courts also have recognized that this wall more resembles a moveable partition in a setting where the state in its role of parens patriae must accommodate both free exercise rights of foster children and establishment concerns of the service providers. See Wilder v. Sugarman, 385 F.Supp. 1013, 1026-27 (S.D.N.Y.1974) (per curiam) (Wilder I) (“laws which might otherwise be deemed violative of the Establishment Clause may be upheld ... [if] reasonably necessary to satisfy Free Exercise rights....”); Wilder v. Bernstein, 645 F.Supp. 1292, 1329-39 (S.D.N.Y.1986) (Wilder III) (same).
I agree with the majority that the Religious Clauses must be construed flexibly to achieve the necessary “benevolent neutrality” by government toward religion. Walz v. Tax Comm’n, 397 U.S. 664, 669, 90 S.Ct. 1409, 1411, 25 L.Ed.2d 697 (1970). My concern is that the amount of governmental activity judicially permitted to satisfy conflicting constitutional demands has become so great as to trample the Establishment Clause’s prohibitions.
The third prong of the familiar Lemon test prohibits “excessive government entanglement with religion.” Lemon, 403 U.S. at 613, 91 S.Ct. at 2111 (quoting Walz, 397 U.S. at 674, 90 S.Ct. at 1414). No doubt exists that “[a]bsent countervailing Free Exercise interests [of children and parents] and obligations [of the state], such involvement with religious concerns and the religious aspects of sectarian institutions [as provided for in the stipulation] clearly would create an impermissible entanglement of state and church.” Wilder III, 645 F.Supp. at 1338. The only critical Establishment Clause issue arising from the stipulation is “whether the [disputed] terms ... are reasonably necessary to protect the countervailing Free Exercise interests of children in the foster care system.” Id.
The sectarian agencies persuasively contend that the stipulation creates an additional, impermissible layer of state involvement in private religious agency practices *1351as compared to the existing statutory scheme. Specifically, the New York Human Resources Administration, through its Special Services for Children Agency (SSC), will maintain detailed records as to the religious agencies’ placement activity by religion (¶¶ 62-68), adopt policies to ensure the Free Exercise rights of all foster children at agencies (¶ 70), prevent agencies from displaying “excessive religious symbols” (¶! 70(9)), and grant the American Civil Liberties Union and other private plaintiffs the right to compel enforcement of the stipulation (If 75).
More particularly, those provisions of the stipulation that tread impermissibly on First Amendment rights are those which involve the imposition and enforcement of certain conditions designed to protect the religious practices of foster children in religious oriented institutions. A more detailed account of the specific objectionable provisions is unnecessary in light of the fact that “[a]ll parties acknowledge that the settlement contemplates additional administrative or monitoring functions to be performed by the SSC, the settlement panel and, to some extent, the Court.” Wilder III, 645 F.Supp. at 1334.
II
The majority justifies the additional entanglement outlined in the stipulation by distinguishing education from child care, by restricting consideration of possible Establishment Clause infirmities only to conduct that will inevitably occur, by crafting a judicial narrowing of the scope of II 70(9), and by speculating that 1170(9) will not actually be enforced in practice.
Concededly, the state’s obligation in the child care context does distance this case to some degree from Aguilar and Grand Rapids, which tolerate virtually no entanglement in the private religious education context. Aguilar v. Felton, 473 U.S. 402, 105 S.Ct. 3232, 87 L.Ed.2d 290 (1985); Grand Rapids School Dist. v. Ball, 473 U.S. 373, 105 S.Ct. 3216, 87 L.Ed.2d 267 (1985). But the ingenious devices drawn by the majority to revise the stipulation in the face of remaining entanglement problems instead simply reveal their excessiveness. First, if the display of religious symbols only becomes excessive when Free Exercise rights are actually violated, as the majority holds by endorsing the district court’s narrowing of the religious practices and enforcement provisions (¶¶ 70(9) and 75), then the stipulation itself should reflect this construction. No matter how ¶ 70(9) is narrowed, the determination of whether particular religious symbols violate a child’s Free Exercise right involves an unconstitutional state inquiry into religious practices. Second, rather than base approval of questionable provisions on the prediction that they will not be enforced, the stipulation should be remanded to the district court to excise those provisions.
The overburdensome entanglement is easily illustrated. The City or a plaintiff is entitled under 1170(9) and ¶ 75 to protest and obtain the removal of a religious agency’s use of its religious symbols. In this case, for example, a Star of David or the Cross point beyond themselves to express faith in the source of that which is of ultimate concern. The stipulation’s grant of state power to order the sectarian agencies to remove fundamental expressions of their faith totally obliterates the barrier that must be maintained between church and state.
The stipulation reflects an unbalanced preoccupation with Free Exercise rights, which leads to impermissible entanglement under the Establishment Clause. The proposed state involvement in the religious affairs of foster children comes dangerously close to the “custom-tailoring” of each child’s religious training and observance that the district court initially recognized would involve “hopelessly” excessive entanglement. Wilder I, 385 F.Supp. at 1029.
There is, of course, the danger of creating a “Catch-22” paradox “whereby aid must be supervised to ensure no entanglement but the supervision itself is held to cause an entanglement.” Aguilar, 105 S.Ct. at 3243 (Rehnquist, J., dissenting); see Wallace v. Jaffree, 472 U.S. 38, 105 S.Ct. 2479, 2491, 86 L.Ed.2d 29 (1985) (Rehnquist, J., dissenting); Wilder III, 645 *1352F.Supp. at 1334 n. 32. Here, the potential trap is that any mechanisms created to guard Free Exercise rights might inevitably entail excessive entanglement. In private religious education cases, like Aguilar and Grand Rapids, the problem can be avoided by eliminating the aid and the entanglements. In the foster child care context, the social services provided are required by the state constitution and state law and the solution is inevitably more delicate.
Ill
Of course, as the majority notes, the sectarian agencies receive public funding for the services they provide to foster care children. But the religious cost for this funding, as contemplated in the stipulation, is that these religiously affiliated agencies are compelled against their will to put themselves into the hands of the plaintiffs who may—with the power of state exercised by means of a court order — force them to stop displaying the symbols of their faith. The majority rationalizes this unconstitutional provision by saying that it is not certain that plaintiffs will ever exercise such right. It then observes that the provision in the stipulation itself is a “symbol” reminding the sectarian agencies of the price they pay upon acceptance of public funds. It is ironic that the majority characterizes the restriction on displays of religious symbols itself as a “symbol” or reminder that acceptance of public funds carries with it the obligation of religious neutrality. The attempt to transform an operative term of the settlement—1170(9)—into a symbolic reminder reveals both the unenforceability of 1170(9) and the dangers inherent in its attempted enforcement. The provision is unenforceable because monitoring a religious symbol’s effect on a child’s beliefs is an impossible task. The attempt to enforce this provision necessarily requires the state to engage in this impossible task, which is precisely the type of involvement in religious affairs that the state ought to and—even in the foster care context—can avoid. Granting the state an invasive power to order the removal of what the panel deems “excessive" religious symbols unconstitutionally entangles the state in matters of religion. The sectarian agencies could well decline to provide their essential services when the conditions attached to participation in the program trench on deeply held religious convictions.
It strikes me that the district court and the parties — who have already successfully overcome many constitutional difficulties in New York’s foster care system — could re-craft better than this Court relevant portions of the stipulation in order to excise unwarranted and impermissible entanglements. The excessive degree of government entanglement in religious matters included in the stipulation is not reasonably necessary to ensure the Free Exercise rights of foster children. Thus, under the third prong of Lemon, the stipulation is constitutionally infirm.
For the reasons stated above, I dissent and vote to remand this case to the district court for it to eliminate these constitutionally objectionable features from the otherwise well-designed stipulation.